Exhibit 99.1 Notice of Extraordinary General Meeting to be held on 17 December 2012 ICON plc (the “Company” or “ICON”) THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION If you are in any doubt as to the action to be taken, you should consult with your independent financial adviser who, if you are taking advice in the Republic of Ireland, is authorised or exempted under the European Communities (Markets in Financial Instruments) Regulations (Nos. 1 to 3) 2007 or the Investment Intermediaries Act, 1995. If you have sold or transferred your entire holding of ordinary shares in ICON, please pass this document, together with the attached proxy form, to the purchaser or transferee, or to the stockbroker, bank or other agent through whom the sale was effected, for transmission to the purchaser or transferee as soon as possible. If you have sold or transferred only part of your holding of ordinary shares in ICON, please consult the stockbroker, bank or other agent through whom the sale or transfer was effected as to the action you should take. This document should be read as a whole. This document does not constitute or form part of any offer or invitation to sell or issue or a solicitation of any offer to acquire, purchase or subscribe for ordinary shares in any jurisdiction. The Company currently has a secondary listing on the Irish Stock Exchange. For this reason, the Company is not subject to the same ongoing regulatory requirements as those which would apply to an Irish company with a primary listing on the Irish Stock Exchange including the requirement that certain transactions require the approval of shareholders. For further information, shareholders should consult their own financial adviser. 1 TABLE OF CONTENTS EXPECTED TIMETABLE OF PRINCIPAL EVENTS PART I: LETTER FROM THE CHAIRMAN OF ICON PLC PART II: TAX INFORMATION IN RESPECT OF THE PROPOSALS PART III: DEFINITIONS APPENDIX: NOTICE OF EXTRAORDINARY GENERAL MEETING 2 EXPECTED TIMETABLE OF PRINCIPAL EVENTS Date Latest time and date for receipt of Forms of Proxy for Ordinary Shareholders for Extraordinary General Meeting 13 December 2012 (6 p.m. GMT) Extraordinary General Meeting 17 December 2012 (3 p.m. GMT) Expected last day of dealings in Shares on Irish Stock Exchange 29 January 2013 Expected date of ISE Delisting (with effect from 6.30 a.m. (GMT) on that date) 30 January 2013 Expected date of termination of ADR Programme (with effect from close of business in New York) 1 February 2013 Expected date on which Shares are disabled in CREST (with effect from close of business in Ireland) 1 February 2013 Expected date of commencement of direct trading of Shares on NASDAQ 4 February 2013 Notes: If any of the above time and/or dates change, the revised times and dates will be notified to Shareholders by an announcement through a regulatory information service recognised by the ISE. The ISE Delisting is not subject to the approval of Shareholders. 3 PART I: LETTER FROM THE CHAIRMAN Directors: Registered Office: Bruce Given (Chairman, non-executive) South County Business Park Ciaran Murray (chief executive officer, director) Leopardstown Dr. John Climax (non-executive) Dublin 18 Dr. Ronan Lambe (non-executive) Ireland Thomas Lynch (non-executive) Dermot Kelleher (non-executive) Declan McKeon (non-executive) Cathrin Petty (non-executive) 16 November 2012 To Shareholders and, for information only, to holders of options to subscribe for Shares Proposed replacement of NASDAQ listing for ADSs with direct NASDAQ listing for ICON Shares and taking of all relevant ancillary steps (including the termination of the ADS facility and amendment of certain provisions of the Articles of Association of the Company). In addition this Circular informs Shareholders about the proposed Cancellation of the Secondary Listing of ICON Shares from the Official List of the Irish Stock Exchange. Dear Shareholder 1.
